Case 1:17-cv-02673-JPH-TAB Document 52 Filed 02/14/19 Page 1 of 3 PageID #: 835




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 Estate of ANDRE ALEXANDER                     )
 GREEN, deceased,                              )
                                               )
                    Plaintiff                  )
                                               )
                     v.                        )   No. 1:17-cv-02673-JPH-TAB
                                               )
 CITY OF INDIANAPOLIS, MARC                    )
 KLONNE, ADAM MENGERINK, and                   )
 VINCENT STEWART, in their official            )
 and individual capacities as sworn officers   )
 of the Indianapolis Metropolitan Police       )
 Department,                                   )
                                               )
                    Defendants.                )
                                               )

                   SURREPLY IN OPPOSITION TO
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Estate of ANDRE ALEXANDER GREEN, by counsel, submits the

 following surreply in opposition to Defendants’ motion for summary judgment:

 Plaintiff’s expert testimony is admissible.

       Defendants argue that Plaintiff did not comply with the Court’s November 7,

 2017 Case Management Plan. Originally, Plaintiff’s expert disclosure deadline was

 September 7, 2018. That deadline was based upon fact and non-expert discovery

 being concluded by June 7, 2018 and a dispositive motion deadline of August 7,

 2018. (ECF No. 11 at 5).

       Fact and non-expert discovery was extended to September 5, 2018 and the

 dispositive motion deadline to September 21, 2018. (ECF No. 33). On September 21,



                                           1
Case 1:17-cv-02673-JPH-TAB Document 52 Filed 02/14/19 Page 2 of 3 PageID #: 836




 2018, Defendants moved for a second extension, without objection from Plaintiff, to

 file its dispositive motion by October 19, 2018. Thus, by extension, Plaintiff’s expert

 disclosure arguably became due one month after, i.e. November 19, 2018. Plaintiff

 disclosed its expert on November 21—two days after the “new” deadline, not 75 days

 after the outdated deadline.

       Defendants filed several affidavits with their reply brief in an attempt to

 refute Harmening’s opinions. Harmening reviewed the affidavits and has provided a

 counter-affidavit that Plaintiff attaches hereto as Exhibit 1.

       In sum, Harmening’s affidavit shows that there are disputed issues of

 material fact precluding summary judgment. Thus, Plaintiff respectfully requests

 that the Court deny Defendants’ motion for summary judgment.

                                                Respectfully submitted,

                                                ESTATE OF ANDRE ALEXANDER
                                                GREEN, Deceased



                                                 /s/ Trent A. McCain
                                                 One of Plaintiff’s Attorneys

 Trent A. McCain, #23960-45
 McCAIN LAW OFFICES, P.C.
 5655 Broadway
 Merrillville, IN 46410
 (219) 884-0696 phone
 Trent@McCain.Law




                                            2
Case 1:17-cv-02673-JPH-TAB Document 52 Filed 02/14/19 Page 3 of 3 PageID #: 837




 Jamon R. Hicks, Esq.
 DOUGLAS/HICKS
 A Professional Law Corporation
 8484 Wilshire Boulevard, Suite 548
 Beverly Hills, CA 90211
 (323) 655-6505 phone
 jamon@douglashickslaw.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 14, 2019, a copy of the foregoing motion was filed
 electronically. Service of this filing will be made on all ECF-registered counsel by operation of the
 Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                        /s/ Trent A. McCain
                                                        One of Plaintiff’s Attorneys




                                                  3
